                       Case 18-04453              Doc 50      Filed 01/16/19 Entered 01/16/19 10:32:50                              Desc Main
                                                                Document     Page 1 of 3
Fill in this information to identify your case:
Debtor 1              Cedra                                                   Schultz
                      First Name                   Middle Name                Last Name
Debtor 2
(Spouse, if filing)   First Name                   Middle Name                Last Name
United States Bankruptcy Court for the:     Northern                  District of Illinois
                                                                                  (State)
Case number           18-04453
(If known)
                                                                                                                                               Check if this is an
                                                                                                                                                 amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 - Amended                                                                                    12/15
If you are an individual filing under chapter 7, you must fill out this form if:
◼ creditors have claims secured by your property, or
◼ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Part 1:       List Your Creditors Who Have Secured Claims
 1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.


       Identify the creditor and the property that is collateral                  What do you intend to do with the property that   Did you claim the property
                                                                                  secures a debt?                                   as exempt on Schedule C?

       Creditor's                                                                      Surrender the property.                          No.
       name: WELLS FARGO HM MORTGAG                                                                                                     Yes.
                                                                                       Retain the property and redeem it.
       Description of
       property                                                                        Retain the property and enter into a
       securing debt: 16022 S. Drexel, South Holland, IL 60473 | Value:                Reaffirmation Agreement.
       $110,000.00                                                                     Retain the property and
                                                                                       [explain]:

       Creditor's                                                                      Surrender the property.                          No.
       name: Flagship Credit Acceptance                                                                                                 Yes.
                                                                                       Retain the property and redeem it.
       Description of
       property                                                                        Retain the property and enter into a
       securing debt:   2012 Dodge Journey                                             Reaffirmation Agreement.
                                                                                       Retain the property and
                                                                                       [explain]:

       Creditor's                                                                      Surrender the property.                          No.
       name: Village of South Holland                                                                                                   Yes.
                                                                                       Retain the property and redeem it.
       Description of
       property                                                                        Retain the property and enter into a
       securing debt:     16022 S. Drexel, South Holland, IL 60473 | Value:            Reaffirmation Agreement.
       $110,000.00                                                                     Retain the property and
                                                                                       [explain]:

       Creditor's                                                                      Surrender the property.                          No.
       name: U.S. Department of Housing & Urban Development                                                                             Yes.
                                                                                       Retain the property and redeem it.
       Description of
       property                                                                        Retain the property and enter into a
       securing debt:   16022 S. Drexel, South Holland, IL 60473 | Value:              Reaffirmation Agreement.
       $110,000.00                                                                     Retain the property and
                                                                                       [explain]:



      Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                page 1
                 Case 18-04453            Doc 50        Filed 01/16/19 Entered 01/16/19 10:32:50                             Desc Main
                                                          Document     Page 2 of 3
Debtor Cedra                                                    Schultz                   Case number (if         18-04453
1      First Name                      Middle Name              Last Name                 known)

Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the
information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may
assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).


     Describe your unexpired personal property leases                                                         Will the lease be assumed?

                                                                                                                 No
     Lessor's name:
                                                                                                                 Yes
     Description of leased
     property:

                                                                                                                 No
     Lessor's name:
                                                                                                                 Yes
     Description of leased
     property:

                                                                                                                 No
     Lessor's name:
                                                                                                                 Yes
     Description of leased
     property:

                                                                                                                 No
     Lessor's name:
                                                                                                                 Yes
     Description of leased
     property:

                                                                                                                 No
     Lessor's name:
                                                                                                                 Yes
     Description of leased
     property:

                                                                                                                 No
     Lessor's name:
                                                                                                                 Yes
     Description of leased
     property:

                                                                                                                 No
     Lessor's name:
                                                                                                                 Yes
     Description of leased
     property:


Part 3:   Sign Below
   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
   property that is subject to an unexpired lease.


   û Signature
       /s/ Cedra Schultz
               of Debtor 1
                                                                            û Signature of Debtor 2
      Date 1/16/2019                                                            Date
           MM/DD/YYYY                                                                  MM/DD/YYYY




   Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                                page 2
Case 18-04453   Doc 50   Filed 01/16/19 Entered 01/16/19 10:32:50   Desc Main
                           Document     Page 3 of 3
